 



Exhibit 10.3

 

PLEDGE AND SECURITY AGREEMENT

 

dated as of September 1, 2016

 

between

 

SERVISFIRST BANCSHARES, INC., as Grantor

 

and

 

NEXBANK SSB, as Lender

 

 

 

 

PLEDGE AND SECURITY
AGREEMENT

 

This PLEDGE AND SECURITY AGREEMENT, dated as of September 1, 2016 (as it may be
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), between ServisFirst Bancshares, Inc., a Delaware corporation (the
“Borrower” or “Grantor”), and NexBank SSB, as lender (together with its
successors and permitted assigns, the “Lender”).

 

RECITALS:

 

WHEREAS, reference is made to that certain Loan Agreement, dated as of the date
hereof (as it may be amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), by and between Borrower and Lender;

 

WHEREAS, in consideration of the extensions of credit and other accommodations
of Lender as set forth in the Loan Agreement, Grantor has agreed to secure
Grantor’s obligations under the Loan Documents as set forth herein; and

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration
the receipt and sufficiency of which is hereby acknowledged, Grantor and Lender
agree as follows:

 

SECTION 1. DEFINITIONS; GRANT OF SECURITY.

 

1.1           General Definitions. In this Agreement, the following terms shall
have the following meanings:

 

“Agreement” shall have the meaning set forth in the preamble.

 

“Borrower” shall have the meaning set forth in the preamble.

 

“Cash Proceeds” shall have the meaning assigned in Section 9.6.

 

“Change of Control Laws” shall mean all U.S. federal and state laws and
regulations which govern or impose conditions, requirements or restrictions on
changes in the ownership of FDIC insured banks, including the Change in Bank
Control Act of 1978, as amended, the BHCA and Regulation Y under the Federal
Reserve Act.

 

“Collateral” shall have the meaning assigned in Section 2.1.

 

“Collateral Account” shall mean any account established by the Lender for the
purpose of holding any Pledged Stock pursuant to and in accordance with the
terms and provisions of this Agreement.

 

“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, supplier lists, blueprints, technical
specifications, manuals, computer software and related documentation, computer
printouts, tapes, disks and other electronic storage media and related data
processing software, and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon.

 

“Control” shall mean: with respect to any Certificated Security, control within
the meaning of Section 8-106(a) or (b) of the UCC.

 

 

 

  

“Bank” means ServisFirst Bank, an Alabama state chartered and FDIC insured bank,
which is the issuer of the Pledged Shares and a wholly-owned subsidiary of
Grantor.

 

“Grantor” shall have the meaning set forth in the preamble.

 

“Insurance” shall mean all insurance policies covering any or all of the
Collateral (regardless of whether the Lender is the loss payee thereof).

 

“Lender” shall have the meaning set forth in the preamble.

 

“Loan Agreement” shall have the meaning set forth in the recitals.

 

“Pledge Supplement” shall mean any supplement to this Agreement in form and
substance agreed to by Lender and Borrower.

 

“Pledged Stock” and “Pledged Shares” shall each mean the shares of capital stock
of the Bank owned by Grantor described on Schedule 5.2(I) under the heading
“Pledged Stock” (as such schedule may be amended or supplemented), and the
certificates, if any, representing such shares and any interest of Grantor in
respect of such shares in the entries on the books of the issuer of such shares,
and all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of the
Pledged Shares.

 

“Secured Obligations” shall have the meaning assigned in Section 3.1.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended, and any
successor statute thereto.

 

“To Transfer” and any other term or phrase of similar import shall mean and
include: to sell, assign, pledge, lease, license (on an exclusive or
nonexclusive basis) or otherwise dispose of the Collateral, or any interest
therein, whether in whole or in part, unless the context in which such term or
phrase is used indicates otherwise.

 

“Transfer” shall mean, when used as a noun, a transfer, sale, assignment, lease,
license or other disposition of the Collateral, or any interest therein, whether
in whole or in part.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of Texas; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of Texas,
the term “UCC” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes of the provisions hereof relating
to such perfection, priority or remedies.

 

“United States” or “U.S.” shall mean the United States of America.

 

1.2           Definitions; Interpretation.

 

(a)          In this Agreement, the following capitalized terms shall have the
meaning given to them in the UCC (and, if defined in more than one Article of
the UCC, shall have the meaning given in Article 9 thereof): Certificated
Security, Money, Proceeds, and Supporting Obligations.

 

 

 

 

(b)          All other capitalized terms used herein (including the preamble and
recitals hereto) and not otherwise defined herein shall have the meanings
ascribed thereto in the UCC or Loan Agreement, as applicable. The incorporation
by reference of terms defined in the Loan Agreement shall survive any
termination of the Loan Agreement until this Agreement is terminated as provided
in Section 10 hereof. Any of the terms defined herein may, unless the context
otherwise requires, be used in the singular or the plural, depending on the
reference. References herein to any Section, Appendix, Schedule or Exhibit shall
be to a Section, an Appendix, a Schedule or an Exhibit, as the case may be,
hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter. If any conflict or inconsistency exists between this Agreement and the
Loan Agreement, the Loan Agreement shall govern. All references herein to
provisions of the UCC shall include all successor provisions under any
subsequent version or amendment to any Article of the UCC.

 

SECTION 2.          GRANT OF SECURITY.

 

2.1           Grant of Security. The Grantor hereby grants to the Lender a
security interest in and continuing lien on all of Grantor’s right, title and
interest in, to and under the following personal property of the Grantor, in
each case whether now or hereafter existing or in which the Grantor now has or
hereafter acquires an interest and wherever the same may be located (all of
which being hereinafter collectively referred to as the “Collateral”):

 

(a)          Pledged Stock;

 

(b)          to the extent not otherwise included above, all Collateral Records
and Supporting Obligations relating to the Pledged Stock; and

 

(c)          to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing.

 

SECTION 3.          SECURITY FOR OBLIGATIONS; GRANTOR REMAINS LIABLE.

 

3.1           Security for Obligations. This Agreement secures, and the
Collateral is collateral security for, the prompt and complete payment or
performance in full when due, whether at stated maturity, or by acceleration or
demand as provided in the Loan Agreement (including the payment of amounts that
would become due but for the operation of the automatic stay under Section
362(a) of the Bankruptcy Code, 11 U.S.C. §362(a) (and any successor provision
thereof)), of all Obligations of Grantor arising under the Loan Documents, as
the same may be amended, restated, supplemented or otherwise modified from time
to time hereafter (the “Secured Obligations”).

 

3.2           Continuing Liability Under Collateral. Notwithstanding anything
herein to the contrary, (i) Grantor shall remain liable for all obligations
under the Collateral and nothing contained herein is intended or shall be a
delegation of duties to the Lender, (ii) Grantor shall remain liable under each
of the agreements included in the Collateral, including, without limitation, any
agreements relating to Pledged Stock, to perform all of the obligations
undertaken by it thereunder all in accordance with and pursuant to the terms and
provisions thereof and the Lender shall have no obligation or liability under
any of such agreements by reason of or arising out of this Agreement or any
other document related thereto nor shall the Lender have any obligation to make
any inquiry as to the nature or sufficiency of any payment received by it or
have any obligation to take any action to collect or enforce any rights under
any agreement included in the Collateral, including, without limitation, any
agreements relating to Pledged Stock, and (iii) the exercise by the Lender of
any of its rights hereunder shall not release Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral.

 

 

 

 

SECTION 4.          CERTAIN PERFECTION REQUIREMENTS

 

4.1           Delivery Requirements. With respect to any Certificated Securities
included in the Collateral, Grantor shall deliver to the Lender the Security
Certificates evidencing such Certificated Securities duly indorsed by an
effective endorsement (within the meaning of Section 8-107 of the UCC), or
accompanied by share transfer powers or other instruments of transfer duly
endorsed by such an effective endorsement, in each case, to the Lender or in
blank.

 

4.2           Control Requirements. With respect to any Uncertificated Security
included in the Collateral (other than any Uncertificated Securities credited to
a Securities Account), Grantor shall cause the issuer of such Uncertificated
Security to notify the Lender of any Uncertificated Security included in the
Collateral. Upon the request of the Lender, the Grantor shall enter into an
agreement with the Lender, such agreement in form and substance reasonably
satisfactory to the Lender, pursuant to which such issuer agrees to comply with
the Lender’s instructions with respect to such Uncertificated Security without
further consent by Grantor.

 

4.3           Timing and Notice. With respect to any Collateral in existence on
the date hereof, Grantor shall comply with the requirements of Section 4 on the
date hereof and, with respect to any Collateral hereafter owned or acquired,
Grantor shall comply with such requirements within 30 (thirty) days of Grantor
acquiring rights therein. Grantor shall promptly inform the Lender of its
acquisition of any Collateral for which any action is required by Section 4
hereof.

 

SECTION 5.          REPRESENTATIONS AND WARRANTIES. Grantor hereby represents
and warrants, on the Closing Date and on each Credit Date, that:

 

5.1           Grantor Information and Status.

 

(a)          Schedule 5.1(A) and (B) sets forth, as of the Effective Date, under
the appropriate headings: (1) the full legal name of Grantor, (2) all trade
names or other names under which Grantor currently conducts business, (3) the
type of organization of Grantor, (4) the jurisdiction of organization of
Grantor, (5) its organizational identification number, if any, and (6) the
jurisdiction where the chief executive office or its principal place of business
(or the principal residence if Grantor is a natural person) is located.

 

(b)          Except as provided on Schedule 5.1(C), it has not changed its name,
jurisdiction of organization or its corporate structure in any way (e.g., by
merger, consolidation, change in corporate form or otherwise) and has not done
business under any other name, in each case, within the past five (5) years;

 

(c)          It has been duly organized and is validly existing as an entity of
the type as set forth opposite its name on Schedule 5.1(A) solely under the laws
of the jurisdiction as set forth opposite its name on Schedule 5.1(A) and
remains duly existing as such. It has not filed any certificates of dissolution
or liquidation, any certificates of domestication, transfer or continuance in
any other jurisdiction; and

 

(d)          Grantor is not a “transmitting utility” (as defined in Section
9-102(a)(80) of the UCC).

 

 

 

 

5.2           Collateral Identification, Special Collateral.

 

(a)          Schedule 5.2 sets forth as of the Closing Date under the
appropriate headings all of Grantor’s Pledged Stock;

 

(b)          none of the Collateral constitutes, or is the Proceeds of, (1) Farm
Products, (2) As-Extracted Collateral, (3) Manufactured Homes, (4) timber to be
cut, or (5) aircraft, aircraft engines, satellites, ships or railroad rolling
stock; and

 

(c)          All information supplied in writing by Grantor to Lender with
respect to any of the Collateral (in each case taken as a whole with respect to
any particular Collateral) is accurate and complete in all material respects.

 

5.3           Ownership of Collateral and Absence of Other Liens. It owns the
Collateral purported to be owned by it or otherwise has the rights it purports
to have in each item of Collateral and, as to all Collateral whether now
existing or hereafter acquired, developed or created, will continue to own or
have such rights in each item of the Collateral (except as otherwise permitted
by the Loan Agreement), in each case free and clear of any and all Liens, rights
or claims of all other Persons, including, without limitation, liens arising as
a result of Grantor becoming bound (as a result of merger or otherwise) as
debtor under a security agreement entered into by another Person, other than, in
the case of priority only, any Permitted Liens.

 

5.4           Status of Security Interest.

 

(a)          upon the filing of financing statements naming Grantor as “debtor”
and the Lender as “secured party” and describing the Collateral in the filing
offices set forth opposite Grantor’s name on Schedule 5.4 hereof (as such
schedule may be amended or supplemented from time to time), the security
interest of the Lender in all Collateral that can be perfected by the filing of
a financing statement under the Uniform Commercial Code as in effect in the
jurisdiction where such filing is made will constitute a valid, perfected, first
priority Lien subject, in the case of priority only, to any Permitted Liens with
respect to Collateral. This Agreement is effective to establish the Lender’s
Control of the Collateral subject thereto; and

 

(b)          no authorization, consent, approval or other action by, and no
notice to or filing with, any Governmental Authority or regulatory body or any
other Person is required for either (i) the pledge or grant by Grantor of the
Liens purported to be created in favor of the Lender hereunder or (ii) the
exercise by Lender of any rights or remedies in respect of any Collateral
(whether specifically granted or created hereunder or created or provided for by
applicable law), except (A) for the filings contemplated by clause (a) above,
(B) those that have been obtained prior to the date of determination, (C) as may
be required, in connection with the disposition of any Pledged Stock, by laws
generally affecting the offering and sale of Securities, and (D) as may be
required in connection with the exercise of voting and consensual rights with
respect to, and any Transfer of any of the Pledged Shares, under applicable
Change of Control Laws.

 

5.5           Reserved.

 

5.6           Pledged Stock.

 

(a)          it is the record and beneficial owner of the Pledged Stock free of
all Liens, rights or claims of other Persons and there are no outstanding
warrants, options or other rights to purchase, or shareholder, voting trust or
similar agreements outstanding with respect to, or property that is convertible
into, or that requires the issuance or sale of, any Pledged Stock;

 



 

 

 

(b)          no consent of any Person including any other general or limited
partner, any other member of a limited liability company, any other shareholder
or any other trust beneficiary is necessary in connection with the creation,
perfection or first priority status of the security interest of the Lender in
any Pledged Stock or, except as otherwise provided in Section 5.4(b), or the
exercise by the Lender of the voting or other rights provided for in this
Agreement or the exercise of remedies in respect thereof except such consents as
have been obtained.

 

SECTION 6.          COVENANTS AND AGREEMENTS. Grantor hereby covenants and
agrees that:

 

6.1           Grantor Information and Status. Without limiting any prohibitions
or restrictions on mergers or other transactions set forth in the Loan
Agreement, it shall not change Grantor’s name, identity, corporate structure
(e.g. by merger, consolidation, change in corporate form or otherwise),
principal place of business chief executive office, organizational
identification number, type of organization or jurisdiction of organization
unless it shall have (a) notified the Lender in writing at least ten (10) days
prior to any such change or establishment, identifying such new proposed name,
identity, corporate structure, principal place of business, chief executive
office, jurisdiction of organization or trade name and providing such other
information in connection therewith as the Lender may reasonably request and (b)
taken all reasonable actions necessary to maintain the continuous validity,
perfection and the same or better priority of the Lender’s security interest in
the Collateral granted or intended to be granted and agreed to hereby, which in
the case of any merger or other change in corporate structure shall include,
without limitation, executing and delivering to the Lender a completed Pledge
Supplement together with all Supplements to Schedules thereto, upon completion
of such merger or other change in corporate structure confirming the grant of
the security interest hereunder.

 

6.2           Ownership of Collateral and Absence of Other Liens.

 

(a)          except for the security interest created by this Agreement, it
shall not create or suffer to exist any Lien upon or with respect to any of the
Collateral, other than Permitted Liens, and Grantor shall defend the Collateral
against all Persons at any time reasonably claiming any interest therein;

 

(b)          upon Grantor, or any officer of Grantor, obtaining knowledge
thereof, it shall promptly notify the Lender in writing of any event that could
reasonably be expected to diminish the value of the Collateral or any portion
thereof, the ability of Grantor or the Lender to dispose of the Collateral or
any portion thereof, or the rights and remedies of the Lender in relation
thereto, including, without limitation, the levy of any legal process against
the Collateral or any portion thereof; and

 

(c)          Grantor shall not Transfer (by operation of law or otherwise) or
exclusively license to another Person any Collateral except as otherwise
permitted by this Agreement or the Loan Agreement.

 

6.3           Status of Security Interest.

 

(a)          Grantor shall maintain the security interest of the Lender
hereunder in all Collateral as valid, perfected, first priority Liens (subject
to Permitted Liens).

 

(b)          Notwithstanding the foregoing, Grantor shall not be required to
take any action to perfect any Collateral to the extent that the Grantor, in
consultation with the Lender, reasonably determines that the cost of obtaining a
security interest in such Collateral exceeds the practical benefit thereof to
the Lender.

 

 

 

 

6.4           Pledged Stock.

 

(a)          except as provided in the next sentence, in the event Grantor
receives any dividends, interest or distributions on any Pledged Stock, then (i)
such dividends, interest or distributions and securities or other property shall
be included in the definition of Collateral without further action and (ii)
Grantor shall promptly take all steps, if any, necessary to ensure the validity,
perfection, priority and, if applicable, control of the Lender over such Pledged
Stock and pending any such action Grantor shall be deemed to hold such
dividends, interest, distributions, securities or other property in trust for
the benefit of the Lender and shall segregate such dividends, distributions,
Securities or other property from all other property of Grantor. Notwithstanding
the foregoing, unless an Event of Default has occurred and is continuing, Lender
authorizes, and there shall be no restriction under this Agreement, the Loan
Agreement or the other Loan Documents on, the declaration or payment of cash
dividends or distributions by the Issuer to Grantor, and Grantor shall be
entitled to retain all cash dividends and distributions that are paid by the
issuer and all scheduled payments of interest.

 

(b)          Voting.

 

(i)          So long as no Event of Default shall have occurred and be
continuing, Grantor shall be entitled, in its sole and absolute discretion, to
exercise or refrain from exercising any and all voting and other consensual
rights pertaining to the Pledged Stock or any part thereof for any purpose not
inconsistent with the terms of this Agreement or the Loan Agreement; and

 

(ii)         Upon the occurrence and during the continuance of an Event of
Default:

 

(1)         subject to compliance by Lender with any applicable Change of
Control Laws, all rights of Grantor to exercise or refrain from exercising the
voting and other consensual rights which it would otherwise be entitled to
exercise pursuant hereto shall upon notice from the Lender cease and all such
rights shall thereupon become vested in the Lender who shall thereupon have the
sole right to exercise such voting and other consensual rights; and

 

(2)         in order to permit the Lender to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder, upon compliance by Lender with any applicable Change of
Control Laws: (x) Grantor shall promptly execute and deliver (or cause to be
executed and delivered) to the Lender all proxies, dividend payment orders and
other instruments as the Lender may from time to time reasonably request and (y)
Grantor shall acknowledge that Lender may utilize the power of attorney set
forth in Section 8.1.

 

 

 

 

SECTION 7.          FURTHER ASSURANCES; ADDITIONAL GRANTORS.

 

7.1           Further Assurances.

 

(a)          Grantor agrees that from time to time, at the expense of Grantor,
that it shall promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary, or that the
Lender may reasonably request, in order to create and/or maintain the validity,
perfection or priority of and protect any security interest granted or purported
to be granted hereby or to enable the Lender to exercise and enforce its rights
and remedies hereunder with respect to any Collateral.

 

(b)          Grantor hereby authorizes the Lender to file a Record or Records,
including, without limitation, financing or continuation statements and
amendments and supplements to any of the foregoing, in any jurisdictions and
with any filing offices as the Lender may determine, in its sole discretion, are
necessary to perfect or otherwise protect the security interest granted to the
Lender herein. Such financing statements may describe the Collateral in the same
manner as described herein or may contain an indication or description of
collateral that describes such property in any other manner as the Lender may
determine, in its sole discretion, is necessary to ensure the perfection of the
security interest in the Collateral granted to the Lender herein.

 

SECTION 8.          LENDER APPOINTED ATTORNEY-IN-FACT.

 

8.1           Power of Attorney. Grantor hereby irrevocably appoints the Lender
(such appointment being coupled with an interest) as Grantor’s attorney-in-fact,
with full authority in the place and stead of Grantor and in the name of
Grantor, the Lender or otherwise, from time to time in the Lender’s discretion
to take any action and to execute any instrument that the Lender may deem
reasonably necessary to accomplish the purposes of this Agreement, including,
without limitation, the following:

 

(a)          upon the occurrence and during the continuance of any Event of
Default, to obtain insurance required to be maintained by Grantor or paid to the
Lender pursuant to the Loan Agreement;

 

(b)          upon the occurrence and during the continuance of any Event of
Default, to ask for, demand, collect, sue for, recover, compound, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;

 

(c)          upon the occurrence and during the continuance of any Event of
Default, to receive, endorse and collect any drafts or other instruments,
documents and chattel paper in connection with clause (b) above;

 

(d)          upon the occurrence and during the continuance of any Event of
Default, to file any claims or take any reasonable action or institute any
proceedings that the Lender may deem necessary or desirable for the collection
of any of the Collateral or otherwise to enforce the rights of the Lender with
respect to any of the Collateral;

 

(e)          upon the occurrence and during the continuance of any Event of
Default, to take or cause to be taken all reasonable actions necessary to
perform or comply or cause performance or compliance with the terms of this
Agreement, including, without limitation, access to pay or discharge taxes or
Liens (other than Permitted Liens) levied or placed upon or threatened against
the Collateral, the legality or validity thereof and the amounts necessary to
discharge the same to be determined by the Lender in its reasonable discretion,
any such payments made by the Lender to become obligations of Grantor to the
Lender, due and payable immediately without demand;

 

 

 

  

(f)          upon the occurrence and during the continuance of any Event of
Default, but subject to the provisions of Section 9.1(b) below, generally to
Transfer or make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Lender were the absolute owner
thereof for all purposes, and to do, at the Lender’s option and Grantor’s
expense, at any time or from time to time, all acts and things that the Lender
deems reasonably necessary to protect, preserve or realize upon the Collateral
and the Lender’s security interest therein in order to effect the intent of this
Agreement, all as fully and effectively as Grantor might do, in each case,
subject, however, to compliance with any applicable Change in Control Laws by
Lender and by any Person to whom Lender may Transfer the Collateral, in whole or
part; and

 

(g)          to prepare and file any UCC financing statements against Grantor as
debtor.

 

8.2            No Duty on the Part of Lender. The powers conferred on the Lender
hereunder are solely to protect its interest in the Collateral and shall not
impose any duty upon the Lender to exercise any such powers. The Lender shall be
accountable only for amounts that it actually receives as a result of the
exercise of such powers, and neither the Lender nor any of its officers,
directors, employees or agents shall be responsible to Grantor for any act or
failure to act hereunder, except for their own gross negligence, bad faith or
willful misconduct.

 

SECTION 9.          REMEDIES.

 

9.1           Generally.

 

(a)          If any Event of Default shall have occurred and for so long as it
is continuing, the Lender may exercise in respect of the Collateral, in addition
to all other rights and remedies provided for herein or otherwise available to
it at law or in equity, all the rights and remedies of the Lender on default
under the UCC (whether or not the UCC applies to the affected Collateral) to
collect, enforce or satisfy any Secured Obligations then owing, whether by
acceleration or otherwise, and also may pursue any of the following separately,
successively or simultaneously, subject, however, to compliance with any
applicable Change in Control Laws by Lender and by any Person to whom Lender may
Transfer the Collateral, in whole or part:

 

(i)          require Grantor to, and Grantor hereby agrees that it shall at its
expense and promptly upon request of the Lender forthwith, assemble all or part
of the Collateral in the Possession of Grantor as directed by the Lender and
make it available to the Lender at a place to be designated by the Lender that
is reasonably convenient to both parties;

 

(ii)         prior to the Transfer of the Collateral, prepare the Collateral for
Transfer in such manner to the extent the Lender deems necessary; and

 

(iii)        without notice except as specified below or under the UCC, Transfer
the Collateral (including licensing the Collateral on an exclusive or
nonexclusive basis) or any part thereof in one or more parcels at public or
private sale, at any of the Lender’s offices, for cash, on credit or for future
delivery, at such time or times and at such price or prices and upon such other
terms as are commercially reasonable, subject, however, to compliance with any
applicable Change in Control Laws by Lender and by any Person to whom Lender may
Transfer the Collateral, in whole or part.

 

 

 

 

(b)          The Lender may be the purchaser of any or all of the Collateral at
any public sale or at any private sale, but only if and to the extent the
portion of the Collateral being privately sold is of a kind that is customarily
sold on a recognized market or the subject of widely distributed standard price
quotations (a “Permitted Private Sale”) in accordance with the UCC and the
Lender shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such public sale or Permitted Private Sale made in accordance with the UCC,
to use and apply any of the Secured Obligations as a credit on account of the
purchase price for any Collateral payable by the Lender at such sale. Each
purchaser at any such sale shall hold the property sold absolutely free from any
claim or right on the part of Grantor and Grantor hereby waives (to the extent
permitted by applicable law) all other rights of redemption, stay and/or
appraisal which it now has or may at any time in the future have under any rule
of law or statute now existing or hereafter enacted. Grantor agrees that, to the
extent notice of sale shall be required by law, at least ten (10) days’ prior
written notice to Grantor of the time and place of any public sale or Permitted
Private Sale is to be made and the same shall constitute reasonable
notification. The Lender shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Lender may adjourn any
public or Permitted Private Sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned. Due to the nature of the
Collateral, Lender and Grantor agree that it would not be commercially
reasonable for the Lender to Transfer the Collateral or any portion thereof by
using Internet sites that provide for the auction of assets. Grantor hereby
waives any claims against the Lender arising by reason of the fact that the
price at which any Collateral may have been sold at such a Permitted Private
Sale was less than the price which might have been obtained at a public sale
even if the Lender accepts the first offer received and does not offer such
Collateral to more than one offeree. If the proceeds of any such sale or other
Transfer of the Collateral are insufficient to pay all the Secured Obligations,
Grantor shall be liable for the deficiency and the fees of any attorneys
employed by the Lender to collect such deficiency. Grantor further agrees that a
breach of any of the covenants contained in this Section will cause irreparable
injury to the Lender, that the Lender has no adequate remedy at law in respect
of such breach and, as a consequence, that each and every covenant contained in
this Section shall be specifically enforceable against Grantor, and Grantor
hereby waives and agrees not to assert any defenses against an action for
specific performance of such covenants except for a defense that no default has
occurred giving rise to the Secured Obligations becoming due and payable prior
to their stated maturities. Nothing in this Section shall in any way limit the
rights of the Lender hereunder.

 

(c)          The Lender may sell the Collateral without giving any warranties as
to the Collateral. The Lender may specifically disclaim or modify any warranties
of title or the like. This procedure will not be considered to adversely affect
the commercial reasonableness of any sale of the Collateral.

 

(d)          The Lender shall have no obligation to marshal any of the
Collateral.

 

9.2           Application of Proceeds.         Except as expressly provided
elsewhere in this Agreement, all proceeds received by the Lender upon the
occurrence and during the continuance of an Event of Default which has not
otherwise been waived, and the maturity of the Obligations shall have been
accelerated pursuant to Section 16.1 of the Loan Agreement and in respect of any
sale, or any collection from or other realization upon all or any part of the
Collateral shall be applied in full or in part by the Lender against, the
Secured Obligations in the following order of priority: first, to the payment of
all costs and expenses of such sale, collection or other realization, including
attorney fees, and all other expenses incurred and advances made by the Lender
in connection therewith, and all amounts for which the Lender is entitled to
indemnification hereunder, and to the payment of all costs and expenses paid or
incurred by the Lender in connection with the exercise of any right or remedy
hereunder as and to the extent provided for in and all in accordance with the
terms of the Loan Agreement; second, to the payment of all other Secured
Obligations; and third, to the payment to or upon the order of the Grantor or to
whosoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.

 

 

 

 

 

9.3           Pledged Stock. Grantor recognizes that if Lender conducts any sale
or sales of any of the Pledged Stock comprising the Collateral following the
occurrence and during the continuance of any Event of Default, then, unless such
sale or sales are first registered under the Securities Act and qualified under
any applicable state securities laws, the Lender may be compelled to conduct
such sale or sales in compliance with the applicable provisions of Section 4(2)
and/or Regulation D under the Securities Act and to limit such sales to
purchasers who agree in writing, among other things, to acquire the Pledged
Stock for their own account, for investment and not with a view to the
distribution or resale thereof, as well as to comply with any applicable Change
of Control Laws. Grantor acknowledges that any such private sale may be at
prices and on terms less favorable than those obtainable through a public sale
without such restrictions (including a public offering made pursuant to a
registration statement under the Securities Act) and, notwithstanding such
circumstances, Grantor agrees that any such private sale shall be deemed to have
been made in a commercially reasonable manner, provided that such private sale
is conducted in a manner and by means of efforts materially consistent with
private or limited offerings of securities generally, that are made in reliance
on the exemptions from registration provided by Section 4(2) of or Regulation D
under the Securities Act, and that the Lender shall have no obligation to engage
in public sales and no obligation to delay the sale of any Pledged Stock for the
period of time necessary to permit the issuer thereof to register it for a form
of public sale requiring registration under the Securities Act or under
applicable state securities laws. Lender agrees that Grantor shall have no
obligation to register or qualify any of the Pledged Shares under the Securities
Act or any state securities laws.

 

9.4           Cash Proceeds. If any Event of Default shall have occurred and be
continuing, all proceeds of any Collateral received by Grantor consisting of
cash, checks and other near-cash items (collectively, “Cash Proceeds”) shall be
held by Grantor in trust for the Lender, segregated from other funds of Grantor,
and shall, upon the exercise of remedies by the Lender, be turned over to the
Lender in the exact form received by Grantor (duly indorsed by such Grantor to
the Lender, if required) and held by the Lender in the Collateral Account. Any
Cash Proceeds received by the Lender (whether from a Grantor or otherwise) may,
in the sole discretion of the Lender, (A) be held by the Collateral as
collateral security for the Secured Obligations (whether matured or unmatured)
and/or (B) then or at any time thereafter may be applied by the Lender against
the Secured Obligations then due and owing.

 

SECTION 10. CONTINUING SECURITY INTEREST; TRANSFER OF LOANS.

 

10.1         Assignment of Security Interest in the Collateral. This Agreement
shall create a continuing security interest in the Collateral and shall remain
in full force and effect and shall be binding upon Grantor, its successors and
Permitted Assigns, and inure, together with the rights and remedies of the
Lender hereunder, to the benefit of the Lender and its successors and Permitted
Assigns, until the payment in full of all Secured Obligations (other than
contingent obligations that survive the termination of the Loan Agreement).
Without limiting the generality of the foregoing, Lender may assign or otherwise
transfer the Loan to any other Person, if and to the extent permitted by the
express terms of the Loan Agreement (such Person, a “Permitted Assign”), and
such Permitted Assign shall thereupon become vested with all the benefits in
respect thereof granted to Lender herein.

 

 

 

 

SECTION 11. STANDARD OF CARE; LENDER MAY PERFORM.

 

The powers conferred on the Lender hereunder are solely to protect its interest
in the Collateral and shall not impose any duty upon it to exercise any such
powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Lender shall have no duty as to any Collateral or as to the
taking of any necessary steps to preserve rights against prior parties or any
other rights pertaining to any Collateral. The Lender shall be deemed to have
exercised reasonable care in the custody and preservation of Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which the Lender accords its own property. Neither the Lender nor any of its
directors, officers, employees or agents shall be liable for failure to demand,
collect or realize upon all or any part of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise Transfer any
Collateral upon the request of Grantor or otherwise. If Grantor fails to perform
any agreement contained herein, the Lender may itself perform, or cause
performance of, such agreement, and the expenses of the Lender incurred in
connection therewith shall be payable by Grantor if and to the extent it is
required to do so under the Loan Agreement.

 

SECTION 12. MISCELLANEOUS.

 

Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 17.16 of the Loan Agreement. No failure or delay on
the part of the Lender in the exercise of any power, right or privilege
hereunder or under any other Loan Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. All rights and remedies existing under this Agreement and the other
Loan Documents are cumulative to, and not exclusive of, any rights or remedies
otherwise available. In case any provision in or obligation under this Agreement
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby. All covenants hereunder shall be given independent
effect so that if a particular action or condition is not permitted by any of
such covenants, the fact that it would be permitted by an exception to, or would
otherwise be within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists. This Agreement shall be binding upon and inure to the benefit
of the Lender and the Grantor and their respective successors and Permitted
Assigns. Grantor shall not, without the prior written consent of the Lender
given in accordance with the Loan Agreement, assign any right, duty or
obligation hereunder. This Agreement and the other Loan Documents embody the
entire agreement and understanding between the Grantor and the Lender and
supersede all prior agreements and understandings between such parties relating
to the subject matter hereof and thereof. Accordingly, the Loan Documents may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties. This Agreement may be executed in one or more counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.

 

Irrespective of the place of execution and/or delivery, this Agreement shall be
governed by, and shall be construed in accordance with, the laws of the State of
Texas.

 

THE PROVISIONS OF THE LOAN AGREEMENT UNDER THE HEADINGS “JURISDICTION” AND
“WAIVER OF JURY TRIAL” ARE INCORPORATED HEREIN BY THIS REFERENCE AND SUCH
INCORPORATION SHALL SURVIVE ANY TERMINATION OF THE LOAN AGREEMENT.

 

 

 

  

IN WITNESS WHEREOF, Grantor and the Lender have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

  SERVISFIRST BANCSHARES, INC.

 

  By: /s/ William M. Foshee     Name:   William M. Foshee     Title: Executive
Vice President and Chief Financial Officer

 

  NEXBANK SSB,   as Lender

 

  By: /s/ Matt Siekielski     Name:   Matt Siekielski     Title: Chief Operating
Officer

 

 

 

 

SCHEDULE 5.1

TO PLEDGE AND SECURITY AGREEMENT

 

GENERAL INFORMATION

 

(A)Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business and Organizational Identification Number
of Grantor:

 

Full Legal Name  Type of
Organization  Jurisdiction
of
Organization  Chief Executive
Office/Principal Place of
Business  Federal Tax ID
Number               ServisFirst Bancshares, Inc.  Corporation  Delaware  850
Shades Creek Parkway
Birmingham, Alabama 35209  26-0734029

 

(B)Other Names (including any Trade Name or Fictitious Business Name) under
which Grantor currently conducts business (excluding activities of its
subsidiaries):

 

Full Legal Name  Trade Name or Fictitious Business Name      N/A  N/A

 

(C)Changes in Name, Jurisdiction of Organization, Chief Executive Office,
Principal Place of Business or Corporate Structure within past five (5) years:

 

Grantor  Date of Change  Description of Change N/A  N/A  N/A

 

 

 

 

SCHEDULE 5.2

TO PLEDGE AND SECURITY AGREEMENT

 

COLLATERAL IDENTIFICATION

 

I. PLEDGED STOCK

 



Grantor   Stock
Issuer   Class of
Stock   Certificated
(Y/N)   Stock
Cert. No.   Par
Value   No. of
Pledged
Stock   % of
Outstanding
Stock of the
Stock Issuer ServisFirst Bancshares, Inc.   ServisFirst Bank   Common   Yes  

0904

 

$5.00

 

960,154

  18.777%

 

 

 

 

SCHEDULE 5.4 TO

PLEDGE SECURITY AGREEMENT

 

FINANCING STATEMENTS:

 

Grantor  Filing Jurisdiction(s)      ServisFirst Bancshares, Inc.  Delaware

 



 

